Citation Nr: 1723139	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  07-33 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a headache disorder, to include as secondary to service-connected dysthymic disorder.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was previously before the Board in April 2011, June 2013, and November 2013.  The two earlier decisions remanded the claim for further development.  The claim was then denied in November 2013.

The Veteran appealed the Board's November 2013 denial to the United States Court of Appeals for Veterans Claims (Court), which then vacated the Board's November 2013 decision and remanded.  Thereafter, the Board remanded in February 2015 and August 2016 for further development, to include obtaining VA examinations and opinions.  As the issue decided herein is being granted in full, any failure to substantially comply with the Board's February 2015 and August 2016 remand directives would be harmless error and will not be discussed.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."), cert. denied, 137 S. Ct. 33 (2016).  

The issue of entitlement to total disability based on individual unemployability (TDIU) has been raised by the Veteran in a July 2010 application for increased compensation based on unemployability, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current headache disorder had its onset during his period of active service.  


CONCLUSION OF LAW

The criteria for service connection for a headache disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.309(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Certain chronic diseases, including migraine headaches, will be considered incurred in service if manifest to a degree of 10 percent within one year of service.  38 C.F.R. §§ 3.307, 3.309(a) (2016); see also VBA Adj. Manual M21-1, III.iv.4.G.1.d (classifying migraine headaches as an organic disease of the nervous system under 38 C.F.R. § 3.309(a)).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection for the chronic diseases listed in Section 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997), overruled on other grounds by Walker, 708 F.3d 1331.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a) (2016).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for a headache disorder have been met.  See 38 C.F.R. §§ 3.303, 3.309(a).

The evidence demonstrates a current headache disability.  The Veteran has been diagnosed with migraine headaches and tension headaches.  See 08/17/2013 VBMS, VA Exam, p. 1.  VA and private medical records also show treatment for chronic migraines.  See 02/03/2016 VBMS, CAPRI, pp. 1, 10, 96; 10/06/2005 VBMS, Medical-Government, pp. 4, 9; 08/14/2009 VBMS, Medical-Non-Government, pp. 2, 35.  

There is evidence of record demonstrating that the Veteran's headache disorder was noted during service.  On multiple occasions the Veteran reported first experiencing headaches while in service.  09/21/2005 VBMS, Informal Claims; 08/30/2011 VBMS, VAX, pp. 16-17.  The Veteran's reports of headaches in service are corroborated by statements submitted by two shipmates, J.W.E. and J.V.P.  J.W.E. recalled that the Veteran became very ill from a parasite while in service, including experiencing headaches at that time.  11/30/1978 VBMS, Lay Statement No. 2.  J.V.P. was the assistant to the chief hospital corpsman and held sick call twice a day.  J.V.P. stated that he vividly remembers the Veteran's medical condition and that he was gravely ill with terrible headaches.  J.V.P. recalled giving the Veteran "a handful of aspirins" for his headaches, which occurred "very, very often," and remembers once giving the Veteran a 5,000 count bottle of aspirin.  01/22/2013 VBMS, Correspondence.  The Board finds the Veteran competent to report experiencing headaches and his reports of headaches in service to be credible, as his statements to that effect have been consistent and supported his shipmates' statements.  See Jandreau, 492 F.3d at 1377.  Accordingly, the Board finds that headaches were noted during service.  

The record contains evidence that the Veteran continued to experience headaches from discharge until the earliest evidence of treatment for complaints of headaches in 2000.  See 08/14/2009 VBMS, Medical-Non-Government, p. 35.  On multiple occasions the Veteran has reported experiencing headaches from discharge to the present, and that his headaches have worsened over time.  See, e.g., 09/21/2005 VBMS, Informal Claims; 05/19/2009 VBMS, VA 21-4138.  The Veteran has stated that he did not seek treatment for his headaches after service because he had no money and dealt with it by self-medicating.  12/21/2015 VBMS, C&P Exam No. 1, p. 2.  The Board finds that the Veteran's competent and credible statements describe a continuity of symptomatology, as headaches were noted in service and the Veteran continued to experience headaches from discharge to the present.  See Savage, 10 Vet. App. at 495-97.  

In August 2011 and August 2013, VA examiners opined that the Veteran's headache disorder was less likely than not related to service.  08/30/2011 VBMS, VAX, pp. 16-17; 08/17/2013 VAX, pp. 4-5.  The Court found that those opinions were inadequate because they failed to adequately account for lay evidence of headaches in service and relied on the absence of evidence of treatment in service as the basis for the negative opinion.  10/22/2014 VBMS, CAVC Decision, pp. 65-66.  

The Veteran was given VA examinations in December 2015 and November 2016.  In August 2016, the Board remanded based on the December 2015 VA examiner's failure to properly consider the competent lay evidence.  08/25/2016 VBMS, BVA Remand, p. 4.  The Board acknowledges the negative medical opinion provided by a VA examiner in November 2016; however, the Board finds the opinion to be inadequate, as it failed to properly consider the competent lay statements by the Veteran and his shipmates and erroneously relied on the absence of treatment as the sole basis for the negative opinion.  11/18/2016 VBMS, C&P Exam; see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Therefore, the negative opinion is of diminished probative weight and, in any event, does not preclude an award of service connection based on continuity of symptomatology under the circumstances of this case.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

Based upon the foregoing, the Board finds that the evidence is at least in equipoise as to whether the evidence demonstrates a continuity of symptomatology, and the benefit of the doubt will be given to the Veteran.  See 38 C.F.R. §§ 3.102, 3.303(b).

ORDER

Service connection for a headache disorder is granted. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


